                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

RONALD GREY HICKMAN                                                                   PLAINTIFF
ADC #158915

V.                             Case No. 2:17-cv-00147-KGB/JTR

CAPTOLA M. CLINKSCALE,
Nurse Practitioner                                                                  DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered this date, and consistent with this Court’s prior Orders

entered in this matter, it is considered, ordered, and adjudged that plaintiff Ronald Grey Hickman’s

complaint, amended complaint, and addendum are dismissed. The relief requested is denied.

       So adjudged this the 9th day of September, 2019.


                                                           _____________________________
                                                           Kristine G. Baker
                                                           United States District Judge
